Title: To James Madison from the Chickasaw Nation, 17 July 1810
From: Chickasaw Nation
To: Madison, James


Father
Chickasaws 17th. July 1810
You told us in writing when you were about to Establish a Factory among us, that we should have goods at the same price they were then sold to the Cherokees at Tellico; we have found a very great Difference from the first begining of the Chickasaw Factory in the price of goods here & at Tellico & we have to pay higher every year, so much so, that we suppose the goods will get so high that it would be more to our Interest to pack such goods as we want from Mobille; which we shall be under the necessity of doing if the price of goods is not lowered at the Chickasaw Factory.
Father
Please to inform us? whether there is so great a Differance in the prices of goods purchased annually by the United states, for the Chickasaw Factory as we have to pay, one year after an other in succession? Whether it is your advice to your Factor to Charge us mor[e] for goods every year? or whether your Factor does it of his own accord, to fill his own Coffers, & Cheat you out of what he extorts from us.
Father
We would be extremely glad to have these few quest[i]ons resolved so as to relieve our minds from that Doubt we Cannot help entertaining, of your orders to the Factor to sell goods so high to us.
The Factor trims all the heads & shanks of our Deer & Beaver skins & no allowance made in the price of goods for this reduction of the weight of skins—all which we Humbly submit to your Decission.

Cinusubee Mingo, his mark ×
Attashemico, his mark ×
Ematta ha mico, his mark ×
Mingo Mattaha, his mark ×
Wm. Colbert, his mark ×
George Colbert, his mark ×
Wm. McGilbery his mark ×
Pioholaughta his mark ×
Paisaughstubbee his mark ×
Mcklush Hopia his mark ×
Funny Mingo Mastubbee mark ×

Father,
I have one favour to ask of you, that is that you will please to grant permission for my self & four other headmen with an Interpreter to go to the City of washington next fall, on business of importance which can be better done when we are present than by writing



  
  his
  


  George
  ×
  Colbert


  
  mark
  



N: B Please a[n]swer this request as early as practicable & oblige your friend
G C
